Citation Nr: 1532280	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to increased ratings for service-connected post-traumatic stress disorder with generalized anxiety disorder ("PTSD"), with an initial rating of 30 percent from September 12, 2001, and 50 percent from February 5, 2004 (with temporary 100 percent ratings from May 18, 2010 to July 31, 2010 and from September 22, 2011 to November 30, 2011).

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus and/or PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's son


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  A June 2006 rating decision by the Des Moines, Iowa, RO granted service connection for PTSD, assigning a 30 percent rating from September 12, 2001 and a 50 percent rating from February 5, 2004.  A July 2007 rating decision by the St. Paul, Minnesota, RO denied entitlement to TDIU.  A September 2011 rating decision by the Des Moines, Iowa, RO denied entitlement to service connection for vertigo.

In June 2010, during the pendency of the appeal, the RO granted a temporary evaluation of 100 percent for a hospitalization over 21 days for PTSD for the period from May 18, 2010 to July 31, 2010.  In December 2011, a temporary evaluation of 100 percent for a hospitalization over 21 days for PTSD was granted for the period from September 22, 2011 to November 30, 2011.  These periods of time are therefore not on appeal, as the maximum benefit allowable has already been granted.

The Board notes that although the AOJ construed correspondence from the Veteran in September 2010 as a withdrawal of the appeal for an increased rating for PTSD, the Board does not consider the claim withdrawn.  The Board's examination of the Veteran's September 2010 submission reveals a statement that is an ambiguous communication and, absent further clarification, was insufficient to deprive the Board of jurisdiction over the increased rating claim for the service-connected pulmonary disability.  See Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  Withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57-58 (2011); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  Moreover, any ambiguity is resolved in the Veteran's favor, as the September 2010 correspondence also stated that the Veteran wished to "have my S/C PTSD condition reopened for an increase in compensation."

The Board also notes that the Veteran originally appealed the issues of entitlement to service connection for a bilateral foot condition and an ear injury or perforated tympanic membrane.  In December 2011, however, the Veteran withdrew these appeals in writing.  As such, these issues are no longer on appeal.  38 C.F.R. § 20.204 (2014).

In April 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.

The issues of entitlement to service connection for vertigo and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of appeal prior to February 5, 2004, the service-connected PTSD was productive of a disability picture that more nearly approximately that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms including low energy, decreased concentration, difficulty in minor decision-making, and social isolation.

2.  For the period of appeal from February 5, 2004 to January 2, 2008, the service-connected PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity due to such symptoms including depressed mood, low energy, decreased concentration, irritability, nightmares, and social isolation.

3.  For the period of appeal from January 3, 2008 (excluding the periods from May 18, 2010 to July 31, 2010 and from September 22, 2011 to November 30, 2011), the service-connected PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas due to symptoms including depressed mood, low energy, anxiety, panic attacks, irritability, nightmares, and social isolation.

4.  Throughout the entire period on appeal, the service-connected PTSD was not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to February 5, 2004, the criteria for the assignment of a disability evaluation in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  For the period of appeal from February 5, 2004 to January 2, 2008, the criteria for the assignment of a disability evaluation in excess of 50 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).
	
3.  For the period of appeal from January 3, 2008 (excluding the periods from May 18, 2010 to July 31, 2010 and from September 22, 2011 to November 30, 2011), the criteria for the assignment of a disability evaluation of 70 percent, but no more, for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in March 2002, March 2006, October 2006, December 2007, December 2008, and September 2010, prior to adjudication of the instant claim for an increased rating for PTSD.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, there is no duty to provide additional notice with respect to the claim for an increased rating for PTSD.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the claim for an increased rating for PTSD, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for an increased rating for PTSD, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records, private medical records, and records from the Social Security Administration (SSA) are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in September 2003, February 2004, January 2007, January 2008, February 2009, November 2010, February 2013, and October 2014 to obtain medical evidence regarding the severity of the service-connected PTSD.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for an increased rating for PTSD.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Period of Appeal Prior to February 5, 2004

The Board finds that for the appeal period prior to February 5, 2004, the Veteran's PTSD more closely approximated the criteria for a 30 percent rating under Diagnostic Code 9411.  The PTSD disability picture for this time frame is shown to more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms of low energy, decreased concentration, difficulty in minor decision-making, and social isolation.  The weight of the competent and credible evidence shows that for this period of appeal, the service-connected PTSD caused moderate symptoms and impairment in social and functioning, as evidenced by GAF scores ranging from 50 to 55. 

Social Security Administration (SSA) records from 1999 indicate that the Veteran was found to have moderate difficulties in maintaining social functioning and often had deficiencies of concentration, persistence, or pace resulting in failure to complete tasks in a timely manner.

VA treatment records indicate that the Veteran was followed for major depressive disorder.  In February 2001, the Veteran was prescribed Prozac (fluoxetine), 40mg daily.  The Veteran reported that he cared for his mother who had Alzheimer's and needed supervision almost 24 hours a day, which caused him much stress.  He reported symptoms of a decreased appetite, low energy that was not related to medical problems, decreased concentration and interest in previously-enjoyed activities, difficulty in minor decision-making, and social isolation.  He did not have difficulty sleeping, denied suicidal or homicidal ideation, his mood appeared stable, and there were no signs of anxiety.  His GAF score was 50.  In June 2001, the Veteran complained of increased irritability.  His GAF score was assessed as 50.  In October 2001, the Veteran's mood was stable and he reported having low energy that was not related to medical problems.  His GAF score continued to be a 50.  

In January 2002, the Veteran was still caring for his mother, which was causing a lot of stress.  His Prozac was increased from 40mg daily to 60pm daily.  His GAF score remained at 50.  In May 2002, the Veteran's Prozac was increased again to 80mg daily for control of increased depressive symptoms.  His GAF score continued to be assessed as 50.  In September 2002, the Veteran was noted as having a good appetite, slept 7-9 hours per night, ambivalent mood, low energy, and no suicidal or homicidal ideations.  He was not considered to be a high-risk patient.  His GAF score was assessed as 55.  In October 2002, the Veteran reported that the Prozac helped him maintain control of anxiety-depressive symptoms; he was less anxious and irritable, sleep disturbance had improved, less negative thinking, and improved concentration.  He still had difficulty gaining energy to complete projects and had little interest in previous activities.  The Veteran's GAF score was still 55.  In December 2002, the Veteran continued to report chronic stress of caring for his mother.  He reported that his appetite was okay, he was sleeping 12 hours per night and taking 2 naps per day, had low energy that he thought was related to dental problems, concentration was so-so, greatly decreased interest in previously-enjoyed activities, and ongoing social isolation.  Has GAF score remained at 55.

In February and March 2003, the Veteran attended a VA hospital Day Program to see if it would help alleviate feelings of hopelessness, tendency for oversleeping and isolation, and to begin to find meaningful activity leading to the ability to set goals again.  He continued to be followed by VA for major depressive disorder.  In March 2003, he reported that he was getting together with his adult children and his GAF score was 55.  In June 2003, the Veteran was noted in the Day Program as being tearful at times, sad, depressed, hypersomnolent, and clean and neat.  He frequently voiced confusion and bewilderment as to the best course of action and sometimes lost track of the date.

The Veteran was afforded a VA mental disorders examination in September 2003.  He reported that he lived with his mother and spent all of his time caring for her, including going to the grocery store, ensuring that his mother ate meals, doing house and yard work, taking his mother to appointments, and ensuring her safety.  He stated that he was getting only a few hours of sleep her night because he had to watch out for his mother, who wandered at night.  He also reported some depressive symptoms, including hopelessness, implied passive thoughts of suicide (although he denied having thoughts of suicide), crying spells, anhedonia, very low energy, appetite problems, and no interest in hobbies or social engagements.  The examiner indicated that the Veteran's manner showed a slightly unfocused quality and that he did not appear acutely depressed in the examination.  His speech was mostly logical and related, with no indication of hallucinations, delusions, or formal thought disorder.  In addition, the Veteran showed a mildly inappropriate indifference, which was likely masking a more depressed thought process.  The diagnosis was major depressive disorder, with a GAF score of 52.

Treatment records from a social worker at the Veterans Service Center indicate that in October 2003, the Veteran was diagnosed with major depressive disorder with PTSD symptomatology, with a GAF score of 52.  In December 2003, the Veteran's GAF score was assessed by VA mental health as 50.

The Board finds that the weight of the evidence shows that for the appeal period prior to February 5, 2004, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms of low energy, decreased concentration, difficulty in minor decision-making, and social isolation.  For this period of the appeal, the Veteran's GAF scores ranged from 50 to 55, reflecting mostly moderate symptoms.  Scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social or occupational functioning, and a score of 50 is just inside the range of scores that reflect serious symptoms or any serious impairment in social or  occupational functioning.  See DSM-IV.

The Board also finds that for the appeal period prior to February 5, 2004, the weight of the evidence does not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.  The criteria for a 50 percent rating includes symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

In this case, for the relevant time period, the Veteran was not found to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impaired judgment.  In addition, the Veteran was noted to be clean and capable of taking care of his mother who had Alzheimer's Disease and required 24-hour care.  He also saw his adult children and was in contact with his ex-wife.

Furthermore, although the Veteran's GAF scores have been assessed as low as 50, it has also been assessed as high as 55 within a few-month time span.  A score of 50 just meets the threshold for scores that reflect serious symptoms or any serious impairment in social or occupational functioning, and a 55 indicates moderate symptoms or moderate impairment in social or occupational functioning.  GAF scores in the 30s or 40s would be indicative of more serious symptoms, and scores between 31 and 40 would reflect impairment in reality testing or communication or major impairment in several areas such as work or family relations.  Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation during this period.

Period of Appeal from February 5, 2004 to January 2, 2008

The Board finds that for the appeal period from February 5, 2004 to January 2, 2008, the Veteran's PTSD more closely approximated the criteria for a 50 percent rating under Diagnostic Code 9411.  The PTSD disability picture for this time frame is shown to more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms of depressed mood, low energy, decreased concentration, irritability, nightmares, and social isolation.  The weight of the competent and credible evidence shows that for this period of the appeal, the service-connected PTSD caused moderate to severe symptoms and impairment in social and functioning, as evidenced by GAF scores ranging from 40 to 50. 

The Veteran had a VA PTSD examination in February 2004.  Since the last examination, the Veteran's mother had moved to a nursing home so the Veteran was alone in the house.  The Veteran stated that he was cleaning out the home and that he kept house for himself fairly well, including doing yard work and mowing, snow removal, and general upkeep.  He stated that he went to the Day Center at the Des Moines VAMC 2-3 times per week.  He had a car and drove himself around the community, to appointments, and to the grocery store.  He said that the grocery store made him nervous and he generally liked to avoid crowds and shopping in general.  The Veteran endorsed PTSD symptoms of being general nervous, jumpy, sensitive to fireworks and loud noises, avoiding violence on television, isolative and had no friends, intrusive recall, hypersomnia, and chronic low energy.  The Veteran endorsed depressive disorder symptoms of low mood and crying spells.  He stated that he had passive thoughts about suicide, but that he would not do something to take his own life.  He also reported significant concentration and memory problems.  The examiner noted the Veteran's manner to be atypical, concreteness in evidence, generally mildly socially inappropriate with less than normal rapport.  His speech was logical and related, with no indication of hallucinations, delusions, or formal thought disorder.  The Veteran did not appear to be depressed; rather, anxiety was more outwardly evidence.  The examiner opined that the Veteran presented with more symptoms than were seen in the previous examination, but noted that the Veteran was competent to receive any benefits he may be awarded, to make his own decisions, and in general to be responsible for his own life.  The examiner diagnosed the Veteran with PTSD and major depressive disorder, with a GAF score of 44.

March 2004 VA treatment records indicate that the Veteran had increased low mood and low motivation, and was anxious, agitated, hypomanic, manic, labile, and incongruent.  His speech, thought process, and associations were within normal limits, and he denied having suicidal or homicidal ideations.  His GAF score was 50.  In June 2004, the Veteran had decreased concentration and motivation.  He was socially isolated but had just gone out to eat by himself for the first time.  He rated his depression as a 7 or 8 (on a scale of 1 to 10).  In August 2004, his GAF score was 49.  In December 2004, the Veteran discussed his tendency to isolate, but noted that his Christmas was good and he spent time with his ex-wife and children.  He also discussed an issue he had with his mother's nursing home, on which he got some help from his ex-wife and fellow support group members, and he was able to share his frustration without getting in appropriate.  

In February 2005, the Veteran was attending the VA Day Program 3 to 4 times per week.  He reported decreased concentration, decreased motivation, and rated his depression an 8 (on a scale of 1 to 10).  His energy was low to average, sleep was adequate, and appetite was good.  The Veteran reported that although he had thoughts of not caring, he did not have suicidal or homicidal ideations.  His GAF score was 45.  In June 2005, the Veteran reported that his mood was neutral, which was improved.  His GAF score was 45.  In September 2005, the Veteran stated that his self-esteem had increased.  His GAF score remained at 45.  

In January 2006, the Veteran reported that his mood was good and he denied depression and anxiety.  He stated that he wanted to be off all medications.  His GAF score was 45.  In February 2006, the Veteran reported that he was angry at the government, felt ashamed of how his life turned out, and isolated himself from other people.  His VA social worker indicated that he presented with anxious affect and mood.  His dress and hygiene were appropriate and his GAF score was assessed as 40.  In March 2006, the Veteran's presentation was different; he presented with decompensated affect and mood.  He stated that he quit taking all of his medications except half of his anxiety pill (Buspirone).  In April 2006,  the Veteran had a nonchalant affect and mood.  His GAF score was 40.  In May 2006, the Veteran stated he intended to take a 2 week trip with his ex-wife who was his good friend.  In June 2006, the Veteran stated that he wanted help overcoming symptoms of anxiety and depression without medication.  His treating VA psychologist indicated that he avoided contact with people to such an extent that it bordered on phobic, including shopping at wee hours of the morning or not answering the telephone or door, but that he had recently made some progress with it on his own.  In November 2006, the Veteran reported that he invited a fellow veteran from the Day Program to see a movie with him and they had a good time.

The Veteran had a VA PTSD examination in January 2007.  He reported that his emotional problems had worsened since the last examination (in February 2004).  He stated that he was "like a hermit" and did very little other than visit his mother and come to VA.  The Veteran reported that he did not have friends and felt close only to his mother, ex-wife, and children.  He indicated that his PTSD symptoms included recurrent nightmares, intrusive recollections of the trauma, difficulty concentrating, increased startle response, and avoidance symptoms.  However, his predominant complaints were those of social anxiety.  The Veteran stated that he had sadness of mood that was chronic and pervasive, but no suicidal or homicidal thoughts, ideations, or plans.  The Veteran reported that he was not taking any psychotropic medication.  The examining psychiatrist reported that the Veteran was dressed appropriately, had no psychomotor abnormalities, and had logical speech and thought content.  The Veteran's insight and judgment were within normal limits.  His mood was depressed with congruent affect.  The examiner diagnosed chronic PTSD and major depressive disorder of moderate to severe intensity, with a GAF score of 40.  The examiner noted that the Veteran did appear to have worsened psychiatrically since the last examination, with the majority of the decline being in the major depressive disorder, which was attributed at least in part to the fact that he stopped taking medication.  The examiner opined that the Veteran was capable of making his own decisions and handling his finances in his best interests.

In February 2007, the Veteran stated that his mood was neutral, that he got discouraged easily, but that he still felt better than he did when he was on medication.  His GAF score was 45.  In May 2007, the Veteran had started babysitting his neighbor's daughter, which he reported that he was enjoying.  He also reported that he was going with his ex-wife to his mother's cabin for a month.  The Veteran started taking sertraline.  In July 2007, the Veteran's appearance, speech, thought process, associations, insight, and judgment were within normal limits.  He was very minimally depressed and his GAF score remained 45.  In October 2007, the Veteran stated that the more time he spent at the hospital, the worse his nightmares were.

The Board finds that for the appeal period from February 5, 2004 to January 2, 2008, the weight of the evidence does not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, which would warrant a 70 percent rating under Diagnostic Code 9411.  The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; special disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  

In this case, for the relevant time period, the Veteran was not found to have obsessional rituals which interfere with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; special disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  Although the Veteran reported in the February 2004 examination that he had passive thoughts of suicide, he also stated that he would not take his own life.  Moreover, since that examination, the Veteran was never found to have suicidal thoughts, ideations, or plans.  In addition, although the Veteran was socially isolated, he maintained a close relationship with his ex-wife, saw his children and grandchildren, and took steps including going out to eat by himself at a restaurant and seeing a movie with a fellow veteran.

For this period of the appeal, the Veteran's GAF scores ranged from 40 to 50, which reflects serious symptoms or serious impairment in social or occupational functioning to just inside the range of major impairment in several areas.  See DSM-IV.  Although the Veteran's GAF scores have been assessed as low as 40 for this period of appeal, his symptoms were described as warranting a 50 percent rating.  As discussed above, the Veteran was consistently noted to be dressed appropriately and have appropriate hygiene, his speech and thought process were normal, and his judgment and insight were normal.  Furthermore, although the Veteran was socially isolated, he maintained a close relationship with his ex-wife, planned travel with his ex-wife, and had relationships with his mother and children.  Moreover, the February 2004 VA examiner opined that the Veteran was competent to receive any benefits he may be awarded, to make his own decisions, and in general to be responsible for his own life, and the January 2007 examiner opined that the Veteran was capable of making his own decisions and handling his finances in his best interests.  Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period of appeal.

Period of Appeal From January 3, 2008 (excluding the periods from May 18, 2010 to July 31, 2010 and from September 22, 2011 to November 30, 2011)

The Board notes preliminarily that the Veteran was admitted for in-patient care for his PTSD on two occasions - from May 18, 2010 to July 1, 2010, and from September 22, 2011 to November 4, 2011.  He was granted temporary evaluations of 100 percent for a hospitalization over 21 days for PTSD for the periods from May 18, 2010 to July 31, 2010 and from September 22, 2011 to November 30, 2011.  As such, these two periods of time are not on appeal.

The Board finds that for the period of appeal from January 3, 2008 (excluding the periods from May 18, 2010 to July 31, 2010 and from September 22, 2011 to November 30, 2011), the service-connected PTSD has more closely approximated the criteria for a 70 percent rating under Diagnostic Code 9411.  The service-connected disability picture for this time frame is shown to more nearly approximate occupational and social impairment with deficiencies in most areas, due to symptoms including depressed mood, low energy, anxiety, panic attacks, irritability, nightmares, and social isolation.  The weight of the competent and credible evidence shows that for these periods of appeal, the service-connected PTSD has caused severe symptoms and impairment in social and functioning. 

In January 2008, the Veteran had a VA PTSD examination.  The Veteran stated that he was treated at VA approximately once every 3 months for psychiatric medication follow-up, that he saw a therapist once per week at the Vet Center, and that he attended the Day Program intermittently but that he no longer felt he fit in with those attending the Day Program.  In the examination, the Veteran reported symptoms of initial and middle insomnia, nightmares, reexperiencing traumatic events, exaggerated startle response, hypervigilance when in public, irritability, panic attacks, and isolation.  He noted, however, that he had fairly regular contact with his ex-wife (who was his best friend), had contact with his daughter and son, and enjoyed playing cards at the VA Day Program.  The examining psychologist reported that the Veteran was casually dressed and appropriately groomed, his manner was generally anxious, his responses to questions were frequently overly detailed and digressive, his speech was mildly pressured, and there was no indication of malingering or symptom exaggeration.  The examiner noted that the Veteran did not appear depressed and that anxiety was more outwardly present.  Mental status examination indicated that the Veteran had mild impairment of immediate and intermediate memory and intact concertation ability.  The Veteran reported having low energy, but sufficient for his needs including self-care, crying spells, and occasional fleeting thoughts of suicide but no intent or plan.  The examiner found the Veteran to be oriented and to have adequate judgment, with no clear indication of manic or hypomanic symptoms.  The examiner opined that the Veteran demonstrated significant anxiety and that his level of social impairment had marginally increased since his 2004 examination, but that he was able to manage his own finances.  The examiner diagnosed the Veteran with chronic PTSD, generalized anxiety disorder, and major depressive disorder, with a GAF score of 45.

VA treatment records indicate that in May 2008, the Veteran reported that his mood was more irritable with a shorter fuse.  His appetite was intact, he had very low energy, and he had impaired sleep.  He was assessed as being depressed with continued self-esteem improvement and a GAF score of 45.  His sertraline was increased.  In December 2008, the Veteran reported that his appetite was not very good, that he had trouble falling asleep and having nightmares, that his mood was awful and he was having panic attacks, and that his energy level was low and he was tired from walking from a waiting room to an office.  He denied having suicidal or homicidal ideations.

In January 2009, the Veteran's VA social worker, J.D. submitted a letter in which he  stated that the Veteran continued to exhibit symptoms of chronic PTSD, including periods of irritability, anxiety, sleep disturbance marked by nightmares, and depression.  J.D. stated that the Veteran had a long history of low level motivation and isolation as a part of his daily routine, and that he had recently stopped attending the Vet Center PTSD group because an increase in the number of group participants gave him higher levels of anxiety.  

In February 2009, the Veteran had another VA PTSD examination.  The Veteran's ex-wife accompanied him to the examination and remained in the waiting room.  The Veteran was casually dressed and adequately groomed, although not shaven.  The examining psychologist noted that the Veteran's manner and responses to questions seemed somewhat dramatizing and somaticizing, as well as digressive.  The Veteran reported having poor sleep (attributable in his record to uncontrolled back pain), crying 2-3 times per week for up to 5 minutes, and having a passive wish to be dead but denied any suicidal plan or intent.  Upon examination, the examiner found that the Veteran had at least a mild concentration impairment, as well as short-term or immediate memory impairment.  The Veteran was also assessed as having mildly impaired judgment and somewhat digressive and mildly tangential thought process.  The examiner indicated that the Veteran's symptoms had not increased since the last examination approximately one year ago, and assigned a GAF score of 45.

The Veteran's social worker, J.D., submitted another letter in March 2009, stating that he had been seeing the Veteran for individual counseling sessions from September 2007 to present.  He also stated that the Veteran had attended some group therapy sessions in the past, and participated in Vet Center services off and on since 1983.  J.D. stated that the Veteran expressed concern about periods of extreme levels of anxiety that interfered with him leaving his home to visit family and attend other events.  J.D. also reiterated that the Veteran had stopped attending the Vet Center PTSD group because an increase in the number of group participants gave him higher levels of anxiety.  

In July 2009, the Veteran reported to VA neuropsychology that he had lost his mother a few months ago.  Psychological tests indicated that his memory was borderline and his attention was mildly impaired.  His score on a depression inventory was consistent with severe depression.  A VA psychiatry treatment note indicates that the same month, the Veteran was reported decreased appetite, anxiety, panic attacks up to 3 times per week, irritability, and having no energy.  His sleep was also more impaired since his mother's death.  His GAF score was 45.  In October 2009, the Veteran reported racing thoughts and heart palpitations.  He was assessed as having a depressed mood and uncontrolled anxiety with panic attacks.  His GAF score remained 45 through December 2009.

The Veteran was admitted to VA's PTSD Domiciliary Program on May 18, 2010 and discharged on July 1, 2010.  

The Veteran had PTSD therapy appointments in August 2010 and September 2010.  The Veteran also attended group therapy sessions once or twice per month during this period of appeal.  An October 2010 psychiatric progress note indicates that the Veteran had recently returned from a 4 week summer trip at a lake cabin with his children.  The psychiatric nurse practitioner indicated that he had fair energy and he denied feeling down, depressed, or hopeless.  The Veteran reported being resentful that he should be "getting more money," and that he and restless sleep and daytime irritability.  He stated that he had nightmares 4-8 times per month, which was an increase from the last review.  He also denied psychosis, mania, anxiety, and depressive signs and symptoms.  Upon examination, he was alert and attentive, had normal speech, and good insight and judgment.  His GAF score was assessed as 45-50.

In November 2010, the Veteran underwent a VA PTSD examination.  He reported symptoms of daily depression, almost daily crying spells or urges to cry, irritability and anger, daily anxiety, panic attacks of moderate severity, anhedonia, and hopelessness.  The examining psychiatrist indicated that the Veteran was socially isolated, but was in contact with his ex-wife who was supportive and took him to medical appointments and saw his granddaughter often.  The Veteran appeared to be appropriately dressed and unshaven.  His speech was spontaneous, clear, and coherent, and he had a constricted affect.  He indicated that he had a fear of water (and could only god down to about a foot), persistent delusions of guilt, and obsessive or ritualistic behavior of doing everything twice.  The Veteran indicated that he woke 3-4 times per night, due to restless legs, coughing, and pain.  He had no suicidal or homicidal thoughts.  The psychiatrist reported that the Veteran had normal remote memory and mildly impaired recent memory, but that he was mentally competent and capable of handling his finances.  The Veteran's axis I diagnoses were PTSD with chronic depression, with a GAF score of 60.  The psychiatrist indicated that the Veteran was socially isolated without friends of his own, had depressed mood, anhedonia, and could not tolerate crowds.  Finally, the examining psychiatrist opined that the Veteran did not have total occupational and social impairment due to PTSD, nor did the PTSD signs and symptoms result in deficiencies in judgment, thinking, family relations, work, mood, or school; however, there was reduced reliability and productivity due to PTSD symptoms.

The Veteran continued to be treated by VA psychiatry for his PTSD.  Treatment records indicate that in January 2011, the Veteran reported that he was sleeping better, but with 4-5 nightmares per month, and had low energy.  He denied symptoms of depression-feeling down, hopelessness, psychosis, mania, or anxiety.  He had no suicidal or homicidal thoughts or plans.  The Veteran's GAF score was 50.  In April 2011, the Veteran reported that he was doing well emotionally, but had back problems that interfered with his sleep.  He also reported that his low energy level was unchanged and denied symptoms of depression-feeling down and hopelessness.  Upon mental status examination, he was found to be alert and attentive, with neutral mood, well-controlled anxiety, and congruent affect.  His GAF score was 50-55.  In May 2011, the Veteran stated that he was having trouble motivating himself to do things he needed to do, such as washing dishes.  He stated that he had some depression but denied that it was serious.  On September 1, 2011, the Veteran continued to report having low energy and feeling down, and also indicated that his appetite decreased.  He denied feeling hopeless, avoidance, and hyper-startle, and reported that he had rare nightmares.  His GAF score was 55.

The Veteran was admitted to VA's PTSD Domiciliary Program on September 22, 2011 and discharged on November 4, 2011.

The Veteran also continued to be treated individually by VA psychiatry.  In January 2012, the Veteran reported that he looked forward to seeing his granddaughter, enjoyed playing Sudoku (which helped when he was anxious), and that his ex-wife was his best friend.  He reported having intermittent feelings of depression and anxiety, and denied having feelings of worthlessness or hopelessness.  He also denied suicidal or homicidal thoughts or plans.  His GAF score was 45.  In February 2012, a VA psychiatrist noted that the Veteran had adjustment disorder with anxiety, as well as depressed mood and acute, chronic PTSD that was exacerbated by major depressive disorder.  His GAF score was 45.  The Veteran also indicated in February 2012 that he had difficulty staying asleep and had nightmares.  In March 2012, the Veteran reported that he was anxious about his ex-wife who was diagnosed with cancer.  His mood was less depressed, but he was worried about his physical health.  He also reported continuing symptoms of nightmares, flashbacks, anxiety, avoidance, and insomnia.  He denied thoughts or plans of suicide or homicide.  His GAF score was 45.  The Veteran also attended VA PTSD drop-in group sessions in January, February, and July 2012.  

The Veteran underwent a VA PTSD examination in February 2013.  The Veteran reported that he did yard chores at his house, kept house (at times neglectfully), shopped for groceries (preferring to go shopping at uncrowded times), and sometimes cooked meals at home.  The examining psychologist indicated that the Veteran had a friendship with his ex-wife, who was a support person for him, and that he saw his granddaughter, but was otherwise isolated and lonely.  The psychologist reported that the Veteran's symptoms included depressed mood, anxiety, panic attacks that occur weekly or less, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also had symptoms of self-critical brooding, excessive worry, and crying spells.  The examiner opined that that the Veteran's GAF score was 48, and that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner specified that the Veteran's symptoms appeared to be about the same as what was shown by his current rating.  The examiner also indicated that the Veteran's current rating, his November 2010 VA PTSD examination, and the instant examination all showed him falling into the same range of impairment.  The examiner opined that there was no increase in impairment since the September 2011 rating decision.

In February 2013, the Veteran's ex-wife, Ms. M.S., submitted a lay statement.  She asserted that the Veteran was a "workaholic" when they were married, and that there were times he would not come home, would not sleep, and did not interact with his family.  She stated that in the 1980s he went to the Vet Center.  At that time, they were experiencing marital problems, but she was not aware of any medical or psychological problems.  She thought that the Veteran was hiding something from her and working to overcome something, but she did not know what it was.  She stated that she has remained in contact with the Veteran since their divorce, and they see and talk to each other frequently.  She opined that the Veteran's problems continue and that he is better able to cope with them but he is depressed.  She stated that the Veteran does not have the same ability to go out in public and meet and work with people.

VA treatment records show that in March 2013, the Veteran reported continuing symptoms of flashbacks, nightmares, avoidance, and hypervigilance.  He denied suicidal or homicidal thoughts or plans.  His GAF score was 45.  In April 2013, the Veteran reported that he was doing better from a psychiatric standpoint.  He was looking forward to going to his lake house in Minnesota, and had started therapy at the Vet Center.  He reported sleeping well, having a fair appetite, and having less anxiety.  The Veteran's social worker, Z.P., indicated that in July 2013, the Veteran's GAF score was 41.  In September 2013, the Veteran reported that he was feeling alright and that he thought the therapy was helpful.  His mood was not depressed, his anxiety was under control, and his motivation and energy were fair.

In January 2014, the Veteran reported that he was doing better.  He stated that he had intermittent anxiety and low mood, but that his mood was improving.  He talked mostly of his physical problems.  Upon examination, he was alert and oriented, his speech was normal, his mood was euthymic and his affect was congruent with mood, and his thought process and association were normal and coherent.  His GAF score was 45.  

In May 2014, the Veteran's social worker, Z.P., submitted a letter indicating that he updated the Veteran's assessment, and that the symptoms indicated PTSD of moderate severity.  Z.P. stated that the Veteran suffered from physiological reactivity whenever he put his head underwater, distressing dreams on average once per week, avoided certain situations and places, withdrew from relationships even with his closest friends and family members, and avoided leaving the house most days unless he had a scheduled appointment.  Z.P. further stated that the Veteran was preoccupied with worrying about being irritable and having angry outbursts, and had difficulty concentrating on a daily basis.

In September 2014, the Veteran reported that he was not eating well, was waking every 2 hours when sleeping, and had a hard time controlling his anxiety.  He also reported being easily perturbed when people frustrated him.

The Veteran had another VA PTSD examination in October 2014.  He reported that his ex-wife died in April 2014 and the continued to experience some bereavement because they had maintained a friendship and she was a support for him, but that he continued to have contact with his 2 children and grandchildren, which gave him a great deal of satisfaction.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examining psychologist noted that the Veteran was adequately groomed and appropriately dressed.  In addition, the Veteran was alert and fully oriented, and his speech was spontaneous, coherent, and goal-directed.  He denied thoughts of harm to self or others.  He reported feeling lonely and sometimes having a low mood for a few days per month.  He slept about 4 hours per night and had nightmares a couple times per month.  The Veteran reported that his functioning had not changed much over the past 2 years.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.

Finally, the Veteran and his son, S.S., testified in a videoconference hearing in April 2015.  The Veteran's son testified that the Veteran has shown confrontational, abrasive, and erratic emotions.  S.S. stated that the Veteran is a secluded person, and that although the Veteran loves his daughters and dog, it is hard to visit with him.  He also stated that there have been times that he worried about the Veteran committing suicide.  The Veteran testified that if he is in the grocery store in line, he can start sweating and he cannot go through the line to pay for his groceries so he has to come back another day.  He also stated that some days he would rather stay at home and have someone else get his groceries for him.  The Veteran testified that he has several panic attacks per month over simple things such as putting on his seat belt in the car, or being in a store too long.  He isolates himself in his home, and can sit for 3-4 hours and not really know what he is doing.  He can also not shower or leave the house for a 2-3 nights in a row.  He gets irritated easily, and there are certain things on television that he cannot watch.  Any water on his face triggers him and makes him think of his traumatic experiences.

The Board finds that the weight of the evidence shows that for the period of appeal from January 3, 2008 (excluding the periods from May 18, 2010 to July 31, 2010 and from September 22, 2011 to November 30, 2011), the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas, due to symptoms including depressed mood, low energy, anxiety, panic attacks, irritability, nightmares, and social isolation.  Significantly, the January 2008 VA examiner noted the symptoms had increased, and letters from the Veteran's VA social worker noted the symptoms had become so severe that he even withdrew from the Vet Center counseling group.  The February 2009 VA examination noted mildly impaired judgment and tangential thought process.  The March 2009 letter from the VA counselor further expressed that the Veteran reported extreme levels of anxiety that interfered with him leaving his home, even to visit family members.  Additionally, VA treatment records during this period suggest worsening during this period as they reflect medication dosage was increased, and have described the anxiety as "significant" and "uncontrolled." The Veteran's GAF scores were measured until January 2014 and they ranged from 41 to 60, which reflects moderate to serious symptoms or moderate to serious impairment in social or occupational functioning.  See DSM-IV.

The Board also finds that for the period of appeal from January 3, 2008 (excluding the periods from May 18, 2010 to July 31, 2010 and from September 22, 2011 to November 30, 2011), the weight of the evidence does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.   

In this case, for the relevant time period, the Veteran was not found to have any gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  Rather, the Veteran was only found to have mild memory and concentration impairments.  In addition, although the Veteran at times admitted to having passive thoughts of suicide, he was never found to have a plan or intent to commit suicide.  The Veteran was consistently found to be dressed and groomed appropriately, he was able to manage his own finances, and he had support from his ex-wife.  Furthermore, the Veteran's GAF scores were between 41 and 60, which is indicative of moderate to severe symptoms, but not total occupational and social impairment that would warrant a 100 percent rating.  

Furthermore, the symptoms the Veteran has (low energy, sleep disorder, nightmares, anxiety, irritability, isolation, crying spells, etc) do not rise to the level of total occupational and social impairment required for an increased 100 percent evaluation, which is a level of severity so disabling that some of the examples of symptoms include not knowing one's own name or posing a persistent threat of danger to self or others.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as noted above, the Veteran retained some social functioning as he maintained relationships with his ex-wife, children and grandchildren.  While some memory impairment was noted, he was never noted to have memory loss so severe that he could not remember the names of close relatives, his occupation, or his own name.  While the Veteran's son expressed fears the Veteran would commit suicide, treatment records never described the Veteran as in danger of hurting himself or others.  While his anxiety was uncontrolled and his housekeeping was noted in February 2013 to be neglectful, there was no indication he had only an intermittent ability to perform activities of daily living.  Finally, the Veteran's GAF scores do not reflect total occupational and social impairment. Rather, the lowest GAF score noted during the entire appeal period was a 41, which is indicative of serious symptoms. He has never been assessed with scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas. As such, the record does not more nearly approximate a 100 percent evaluation.

Finally, although the Veteran and his family members are competent to provide testimony or statements relating to symptoms or facts of events that they have observed and are within the realm of his personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  The Veteran, his ex-wife, and his son may sincerely believe that a higher rating for PTSD is warranted, but as lay people, they not competent to render a medical opinion concerning the severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Accordingly, for the period of appeal from January 3, 2008 (excluding the periods from May 18, 2010 to July 31, 2010 and from September 22, 2011 to November 30, 2011), the Board finds that the Veteran's symptoms of PTSD warranted a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation for this period of appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, low energy, panic attacks, irritability, nightmares, and social isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.




ORDER

For the period of appeal prior to February 5, 2004, an increased rating in excess of 30 percent for PTSD is denied.

For the period of appeal from February 5, 2004 to January 2, 2008, an increased rating in excess of 50 percent for PTSD is denied.

For the period of appeal from January 3, 2008 (excluding the periods from May 18, 2010 to July 31, 2010 and from September 22, 2011 to November 30, 2011), an increased rating of 70 percent for PTSD is granted.


REMAND

The Veteran originally contended that he has vertigo as a result of his service-connected tinnitus.  See the August 2010 statement.  In his April 2015 video conference hearing testimony, however, the Veteran stated that his vertigo was also triggered by his service-connected PTSD.  He testified that if, for instance, he has a panic attack and he walks backward or turns his head 2 or 3 times, that triggers an episode of vertigo.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

The Veteran was afforded a VA examination in October 2010 to determine the nature and etiology of the vertigo.  The examiner indicated that it was less likely as not that the condition was related to the Veteran's service-connected tinnitus.  The VA examiner did not, however, render a medical opinion as to whether the PTSD aggravated or worsened the vertigo.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

38 C.F.R. § 3.310, disabilities that are proximately due to, or aggravated by, service-connected disease or injury, provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not, however, concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310. 

The Board therefore finds that the RO/AMC should ask the examiner who conducted the October 2010 VA examination (or a suitable replacement) to prepare an addendum and provide an opinion as to whether the Veteran's vertigo has been aggravated by the service-connected PTSD. 

The Board also notes that the Veteran has a pending appeal of entitlement to a TDIU.  Adjudication of that claim must be deferred, as the issue is inextricably-intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the October 2010 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the vertigo is caused or aggravated by the service-connected PTSD. 

If the examiner finds that the vertigo is aggravated by the service-connected PTSD, the examiner should report the degree of severity of the vertigo before the onset of aggravation and report the current level of severity of the vertigo. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


